AMENDED AND rESTATED CONSENT, NOTE AMENDMENT

AND

WARRANT FORFEITURE AGREEMENT

 

This AMENDED AND RESTATED CONSENT, NOTE AMENDMENT AND WARRANT FORFEITURE
AGREEMENT (this “Agreement”) is entered into as of October 24, 2012 by and among
CNS Response, Inc., a Delaware corporation (the “Company”) and the undersigned
holders (“Undersigned Holders”), as the holders of secured convertible
promissory notes in the aggregate principal amount set forth opposite each such
holder’s name below, and of the related warrants to purchase the number of
common stock, par value $0.001 per share (the “Common Stock”), of the Company.

 

Recitals for October 2010 Notes.

 

WHEREAS, the Company entered into a Note and Warrant Purchase Agreement dated as
of October 1, 2010 (the “October 2010 Purchase Agreement”) with certain of the
Undersigned Holders (the “October 2010 Holders”);

 

WHEREAS, pursuant to the October 2010 Purchase Agreement, the Company issued and
sold to such Undersigned Holders a secured convertible promissory note (each, an
“October 2010 Note”) and a warrant to purchase Common Stock (each, an “October
2010 Warrant”);

 

WHEREAS, the Company and the October 2010 Holders entered into an Agreement to
Convert and Amend, dated as of June 3, 2011, in respect of the October 2010
Notes and October 2010 Warrants in connection with a planned listing of
securities of the Company on a Canadian securities exchange;

 

WHEREAS, the Company and the holders of a majority in outstanding principal
amount of October 2010 Notes (the “October 2010 Majority Holders”) subsequently
entered into an Amendment and Conversion Agreement, dated as of September 30,
2011, in connection with the then-pending maturity of the October 2010 Notes and
conversion requirement upon a public offering in which the Company planned to
issue securities yielding gross proceeds of at least $10 million;

 

WHEREAS, the Company effected a reverse stock split (“Reverse Split”) of the
Common Stock on April 2, 2012 at 5:00 pm Pacific Time, as a result of which the
Conversion Price of the October 2010 Notes (as defined in the October 2010
Notes) was adjusted to $3.00, the exercise price of the October 2010 Warrants
was adjusted to $3.00 per share, and the number of shares issuable upon exercise
of the October 2010 Warrants was proportionately reduced;

 

WHEREAS, the Company and the October 2010 Holders subsequently entered into a
Conversion Agreement, dated as of May 4, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $5 million;



 

 

 

WHEREAS, the Company and the October 2010 Holders subsequently entered into a
Conversion Agreement, dated as of June 12, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $3 million;

 

WHEREAS, pursuant to Section 9 of the October 2010 Notes, the Company will not,
without the prior written consent of the October 2010 Majority Holders, amend,
waive or modify any provision of the Notes;

 

WHEREAS, pursuant to Section 4.2(b) of the October 2010 Purchase Agreement, the
Company will not, without the prior written consent of the October 2010 Majority
Holders, borrow, guaranty or otherwise incur indebtedness in excess of $100,000;

 

Recitals for January 2011 Notes.

 

WHEREAS, the Company entered into a Note and Warrant Purchase Agreement dated as
of January 20, 2011 (the “January 2011 Purchase Agreement”) with certain of the
Undersigned Holders (the “January 2011 Holders”);

 

WHEREAS, pursuant to the January 2011 Purchase Agreement, the Company issued and
sold to such Undersigned Holders a convertible promissory note (each, a “January
2011 Note”) and a warrant to purchase Common Stock (each, a “January 2011
Warrant”);

 

WHEREAS, the Company and the January 2011 Holders entered into an Agreement to
Convert and Amend, dated as of June 3, 2011, in respect of the January 2011
Notes and January 2011 Warrants in connection with a planned listing of
securities of the Company on a Canadian securities exchange;

 

WHEREAS, the Company and the holders of a majority in outstanding principal
amount of January 2011 Notes (the “January 2011 Majority Holders”) subsequently
entered into an Amendment and Conversion Agreement, dated as of September 30,
2011, in connection with the then-pending maturity of the January 2011 Notes and
conversion requirement upon a public offering in which the Company planned to
issue securities yielding gross proceeds of at least $10 million;

 

WHEREAS, in connection with the Reverse Split, the Conversion Price of the
January 2011 Notes (as defined in the January 2011 Notes), was adjusted to
$3.00, the exercise price of the January 2011 Warrants was adjusted to $3.00 per
share, and the number of shares issuable upon exercise of the January 2011
Warrants was proportionately reduced;

 

WHEREAS, the Company and the January 2011 Holders subsequently entered into a
Conversion Agreement, dated as of May 4, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $5 million;

 

WHEREAS, the Company and the January 2011 Holders subsequently entered into a
Conversion Agreement, dated as of June 12, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $3 million;



-2-

 

 

WHEREAS, pursuant to Section 9 of the January 2011 Notes, the Company will not,
without the prior written consent of the January 2011 Majority Holders, amend,
waive or modify any provision of the Notes;

 

WHEREAS, pursuant to Section 4.2(b) of the January 2011 Purchase Agreement, the
Company will not, without the prior written consent of the January 2011 Majority
Holders, borrow, guaranty or otherwise incur indebtedness in excess of $100,000;

 

Recitals for November 2011 Notes.

 

WHEREAS, the Company entered into an Amended and Restated Note and Warrant
Purchase Agreement dated as of November 11, 2011 (the “November 2011 Purchase
Agreement”) with certain of the Undersigned Holders (the “November 2011
Holders”);

 

WHEREAS, pursuant to the November 2011 Purchase Agreement, the Company issued
and sold to such Undersigned Holders a secured convertible promissory note
(each, a “November 2011 Note”) and a warrant to purchase Common Stock (each, a
“November 2011 Warrant”);

 

WHEREAS, in connection with the Reverse Split, the Conversion Price of the
November 2011 Notes (as defined in the November 2011 Notes), was adjusted to
$3.00, the exercise price of the November 2011 Warrants was adjusted to $3.00
per share, and the number of shares issuable upon exercise of the November 2011
Warrants was proportionately reduced;

 

WHEREAS, the Company and holders of a majority in outstanding principal amount
of the November 2011 Notes (the “November 2011 Majority Holders”) subsequently
entered into a Conversion Agreement, dated as of May 4, 2012, in connection with
a proposed public offering in which the Company planned to issue securities
yielding gross proceeds of at least $5 million;

 

WHEREAS, the Company and the November 2011 Majority Holders subsequently entered
into a Conversion Agreement, dated as of June 12, 2012, in connection with a
proposed public offering in which the Company planned to issue securities
yielding gross proceeds of at least $3 million;

 

WHEREAS, pursuant to Section 9 of the November 2011 Notes, the Company will not,
(i) without the written consent of the November 2011 Majority Holders, amend,
waive or modify any provision of the November 2011 Notes other than Sections
6(a)(ii), 6(c)(iii) and the proviso in the definition of “Conversion Price” in
Section 6(b) and (ii) without the written consent of the November 2011 Holder,
amend, waive or modify Sections 6(a)(ii) and 6(c)(iii) and the proviso in the
definition of “Conversion Price” in Section 6(b) in such November 2011 Holder’s
Note(s).

 

WHEREAS, pursuant to Section 5.2 of the November 2011 Purchase Agreement, any
term of the November 2011 Purchase Agreement may be amended (either
retroactively or prospectively) with the written consent of the Company and the
November 2011 Majority Holders.

-3-

 

 

WHEREAS, pursuant to Section 4.2(b) of the November 2011 Purchase Agreement, the
Company will not, without the prior written consent of the November 2011
Majority Holders, borrow, guaranty or otherwise incur indebtedness in excess of
$100,000;

 

Recitals for February 2012 Notes.

 

WHEREAS, on February 29, 2012 the Company issued and sold to one of the
Undersigned Holders (the “February 2012 Holder”) a secured convertible
promissory note (a “February 2012 Note”) and a warrant to purchase Common Stock
(a “February 2012 Warrant”);

 

WHEREAS, in connection with the Reverse Split, the Conversion Price of the
February 2012 Note (as defined in the February 2012 Note), was adjusted to
$3.00, the exercise price of the February 2012 Warrant was adjusted to $3.00 per
share, and the number of shares issuable upon exercise of the February 2012
Warrant was proportionately reduced;

 

WHEREAS, the Company and the February 2012 Holder subsequently entered into a
Conversion Agreement, dated as of May 4, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $5 million;

 

WHEREAS, the Company and the February 2012 Holder subsequently entered into a
Conversion Agreement, dated as of June 12, 2012, in connection with a proposed
public offering in which the Company planned to issue securities yielding gross
proceeds of at least $3 million;

 

WHEREAS, pursuant to Section 9 of the February 2012 Note, the Company will not,
(i) without the written consent of the holders of a majority in outstanding
principal amount of February 2012 Notes (the “February 2012 Majority Holders”),
amend, waive or modify any provision of the February 2012 Notes other than
Sections 6(a)(ii), 6(c)(iii) and the proviso in the definition of “Conversion
Price” in Section 6(b) and (ii) without the written consent of the February 2012
Holder, the Company will not amend, waive or modify Sections 6(a)(ii) and
6(c)(iii) and the proviso in the definition of “Conversion Price” in Section
6(b) in such February 2012 Holder’s Note(s).

 

General Recitals.

 

WHEREAS, the October 2010 Notes, January 2011 Notes, November 2011 Notes and
February 2012 Note are herein collectively referred to as the “Existing Notes”
and the October 2010 Warrants, January 2011 Warrants, November 2011 Warrants and
February 2012 Warrant are herein collectively referred to as the “Existing
Warrants”;

 

WHEREAS, the Company wishes to issue senior secured convertible promissory notes
(the “New Notes”) in the aggregate principal amount of $2 million, such amount
subject to increase at the discretion of the Company’s Board of Directors,
pursuant to a new Note Purchase Agreement in substantially the form attached as
Exhibit B hereto (the “Amended and Restated Purchase Agreement”) to investors
who will invest funds after the date hereof and to those investors who have
invested $600,000 between August 17, 2012 and October 19, 2012, of which
investors who have invested $400,000 received notes with substantially the same
terms as the terms of the New Notes but containing a mandatory conversion
provision (the purchase and sale of the New Notes pursuant to the Amended and
Restated Purchase Agreement and the purchase and sale of the 2013 Notes (as
defined below) is referred to herein as the “New Financing”);



-4-

 

 

WHEREAS, a Consent, Note Amendment and Warrant Forfeiture Agreement (“Original
Agreement”) was entered into as of August 15, 2012 by and among the Company and
certain of the Undersigned Holders, representing approximately $2.5 million of
the Existing Notes outstanding as of such date;

 

WHEREAS, the Company has, in accordance with such executed consents, accepted
subscriptions and funds for $600,000 of New Notes;

 

WHEREAS, the Company also has deemed it in the best interest of the Corporation
to be able to issue additional senior secured convertible promissory notes (the
“2013 Notes”) in the aggregate principal amount of $1 million prior to the third
calendar quarter of 2013. Such amount, price and terms of 2013 Notes will be
subject to the discretion of the Company’s Board of Directors, pursuant to a new
purchase agreement in form substantially similar to that attached as Exhibit B
hereto (references herein to the “New Financing” shall include the sale and
issuance of promissory notes of up to $1 million during 2013);

 

WHEREAS, $200,000 of such aggregate principal amount represents the aggregate
principal amount outstanding under two demand notes in the principal amount of
$100,000 each, issued by the Company to John Pappajohn on April 26, 2012 and May
25, 2012, which are being exchanged in the New Financing (such notes, the
“Demand Notes”);

 

WHEREAS, in connection with the New Financing, the parties hereto desire to
amend that certain Amended and Restated Security Agreement, dated as of
September 30, 2011, by and between the Company and Paul Buck, as administrative
agent for the Secured Parties (as defined therein) (the “Prior Security
Agreement”), by entering into a Second Amended and Restated Security Agreement,
in substantially the form attached as Exhibit A hereto (the “Amended Security
Agreement”), in order to grant to the holders of the New Notes in the New
Financing a first position security interest in the Collateral (as defined in
the Prior Security Agreement), which shall be senior to the security interest
currently held by the holders of the Existing Notes pursuant to the Prior
Security Agreement; and

 

WHEREAS, the Company and the Undersigned Holders wish to (i) amend the Existing
Notes, (ii) forfeit, cancel and surrender the Existing Warrants and (iii)
consent to the New Financings in accordance with the terms set forth herein;

 

NOW, THEREFORE, the Undersigned Holders who are executing this Agreement,
consisting of at least the October 2010 Majority Holders, the January 2011
Majority Holders, the November 2011 Majority Holders and the February 2012
Holder, on behalf of all of the holders of the Existing Notes and Existing
Warrants, in consideration for the mutual promises and covenants herein, agree,
effective upon the Company’s receipt of proceeds in the New Financing of at
least $1,350,000 (the “Minimum Amount”) unless otherwise indicated, as follows:

-5-

 

 

1. Amendments to Existing Notes.

 

(a) Maturity Date. The Undersigned Holders agree that the maturity date set
forth in subsection (i) of the first paragraph of each Existing Note is hereby
amended to mean October 1, 2013.

 

(b) Conversion Price. The Undersigned Holders agree that the definition of
“Conversion Price” in Section 6(b) of the Existing Notes shall be replaced in
its entirety with the following (the “Conversion Price Adjustment”):

 

“‘Conversion Price’ means, as of any Conversion Date or other date of
determination, $1.00, subject to adjustment as provided herein.”

 

 

Provided, however, that, for each holder of November 2011 Notes, the existing
proviso in Section 6(b) of the November 2011 Notes, referring to the Conversion
Price in the case of mandatory conversion described in Section 6(c)(iii) of such
notes, shall only be deleted if such holder consents to such deletion by signing
this Agreement.

 

 

(c) Removal of Full Ratchet. The Undersigned Holders agree to remove Section
7(d) - Ratchet in its entirety from the Existing Notes.



 

(d) Reference to Security Agreement. The Undersigned Holders agree that any and
all references in the Existing Notes to “Security Agreement” shall be deemed to
refer to the Amended Security Agreement, dated as of August 16, 2012, by and
between the Company and David B. Jones, as administrative agent on behalf of the
Secured Parties (as defined therein).

 

 

(e) Reference to Security Interest and Subordination. The Undersigned Holders
agree that any references in the Existing Notes to “first position security
interest,” “second position security interest” and “subordination,” or similar
terms, shall be adjusted to reflect the structure described in Section 4 hereof
and the Amended Security Agreement.

 

2. Forfeiture of Warrants.

 

 

(a) Forfeiture. Subject to the terms and conditions of this Agreement, the
Undersigned Holders agree to cancel all of the Existing Warrants (it being
understood that no warrants other than the Existing Warrants shall be canceled
pursuant to this Section).

-6-

 

 

(b) Release. Each Undersigned Holder hereby releases and forever discharges the
Company and its predecessors, successors, assigns and each of them, and each
past, present, and future director, partner, subsidiary, division or entity or
affiliated corporation, and each past, present or future employee, agent,
representative, attorney, accountant, officer, director, stockholder,
subscriber, and all persons acting by, through, under or in concert with them,
or any of them, of and from any and all claims, actions, causes of action,
suits, debts, liens, demands, contracts, liabilities, agreements, costs,
expenses, or losses of any type, whether known or unknown, fixed or contingent,
which such Undersigned Holder had, now has, or may hereafter have, arising out
of or resulting from the Existing Warrants, or the shares of capital stock of
the Company issuable upon exercise of the Existing Warrants, prior to the date
hereof, including, without limitation, any such claims and other rights related
to or arising from any promise, guaranty or grant (oral or written) by the
Company to be issued or otherwise acquire or receive an equity interest in the
Company, including but not limited to: (i) the Undersigned Holder’s claim to any
equity interest in the Company, and (ii) any and all claims with respect to
rights of notice under the Existing Warrants or applicable law.

 

3. Waiver. Each Undersigned Holder hereby irrevocably waives the ability to
declare an event of default under the Existing Notes as a result of the issuance
by the Company of the Demand Notes and the New Notes, including the notes as
previously issued to those persons who invested $600,000 from August 17, 2012 to
October 19, 2012, and waives all rights and remedies related thereto under the
Existing Notes and the related purchase agreement.

 

4. Consent to New Financing and Issuance of Demand Notes. Notwithstanding
anything to the contrary in the terms of the Existing Notes, the October 2010
Purchase Agreement, the January 2011 Purchase Agreement, the November 2011
Purchase Agreement and/or any other agreement referenced in the Recitals hereto,
each Undersigned Holder hereby irrevocably:

 

(a) agrees and consents to the New Financing and the issuance of the New Notes
by the Company on the terms and conditions set forth in the New Purchase
Agreement and the Amended Security Agreement, including, but not limited to, the
grant of a first position security interest in the Collateral to the investors
in the New Financing, which first position security interest would be senior to
the security interests held by the holders of the Existing Notes;

 

(b) agrees and consents to the issuance of New Notes, including the notes as
previously issued to those persons who invested $600,000 from August 17, 2012 to
October 19, 2012;

 

(c) agrees and consents to the subordination of the Existing Notes to the
investors in the New Financing; and

  

(d) agrees and consents to the issuance of the Demand Notes.

-7-

 

 

5. Representations and Warranties of Undersigned Holders. Each Undersigned
Holder hereby represents and warrants to the Company as follows:

 

(a) Authority. Each Undersigned Holder has, as appropriate, full power and legal
capacity and all corporate right, power, legal capacity and authority to enter
into this Agreement. The execution, delivery and performance of this Agreement
has been duly and validly approved and authorized by each Undersigned Holder.

 

(b) Title to Warrants. Each Undersigned Holder has good and valid title to, and
owns all right, title and interest (legal and beneficial) in, the Existing
Warrants being cancelled pursuant to this Agreement, free and clear of all
liens. No stock certificates have been issued to the Undersigned Holders, or, to
the knowledge of the Undersigned Holders, to any other person, in respect of the
Existing Warrants.

 

(c) Accredited Investor. Each Undersigned Holder is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(i) Investment for Own Account. The shares of Common Stock to be issued upon
conversion of the Existing Note(s) in accordance herewith are being, and will
be, acquired for his, her or its own account, for investment and not with a view
to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act.

 

(ii) Knowledge and Experience. Each Undersigned Holder has such knowledge and
experience in financial and business matters that (s)he is capable of evaluating
the merits and risks of an investment in the shares of Common Stock and of
making an informed investment decision with respect thereto, has the ability and
capacity to protect his/her interests and can bear the economic risk of the
acceptance of the shares of Common Stock, including a total loss of his/her
investment.

 

(iii) Opportunity to Ask Questions. Each Undersigned Holder has had the
opportunity to ask questions and receive answers from the Company or any
authorized person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by each such Undersigned Holder. In connection therewith,
each Undersigned Holder acknowledges that (s)he has had the opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management or any authorized person acting on its behalf.

 

(iv) Receipt of Information. Each Undersigned Holder has received and reviewed
all the information concerning the Company, the Existing Notes and the shares of
Common Stock underlying such Existing Notes, both written and oral, that the
Undersigned Holder desires. Without limiting the generality of the foregoing,
the Undersigned Holder has been furnished with or has had the opportunity to
acquire, and to review: all information, both written and oral, that the
Undersigned Holder desires with respect to the Company’s business, management,
financial affairs and prospects. In determining whether to make this investment,
the Undersigned Holder has relied solely on his/her own knowledge and
understanding of the Company and its business based upon the Undersigned
Holder’s own due diligence investigations and the Company’s filings with the
U.S. Securities and Exchange Commission.

-8-

 

 

6. Miscellaneous.

 

(a) Effectiveness of Agreement. It is understood and agreed by the parties
hereto that this Agreement shall only be effective upon the receipt by the
Company of the Minimum Amount in the New Financing; provided, however, that the
waiver and consent contained in the second sentence of Section 3 and in Section
4(c) shall be effective as to an Undersigned Holder immediately upon execution
of this Agreement by such holder.

 

(b) Acknowledgment. It is understood and agreed by the parties hereto that the
Company is making available to the holders of all Existing Notes the same
opportunity to receive the Conversion Price Adjustment set forth in Section 1
hereof.

 

(c) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION
AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER
JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS
OTHER THAN THE STATE OF CALIFORNIA.

 

(d) Amendment. This Agreement may only be amended by written agreement of the
Company and at least the October 2010 Majority Holders, the January 2011
Majority Holders, the November 2011 Majority Holders and the February 2012
Majority Holders expressly stating that such instrument is intended to modify,
amend or supplement this Agreement.

 

(e) Assignment. An Undersigned Holder may only assign this Agreement with the
written consent of the Company. The Company may freely assign this Agreement
without the consent of any other party. Any assignment of this Agreement in
violation of this Section is null and void. This Agreement shall be binding and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(f) Waiver of Rights. No failure on the part of any party hereto to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All rights, powers and
remedies under this Agreement are cumulative and are not exclusive of any other
rights, powers and remedies provided by law.

-9-

 

 

(g) No Other Agreements. This Agreement (including the Exhibits attached hereto)
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter thereof and shall constitute
the entire agreement between the parties hereto with respect to the subject
matter thereof, superseding all prior oral or written understandings. There are
no unwritten agreements between the parties hereto. In the event of a conflict
between the terms of this Agreement, on the one hand, and the terms of the
Existing Notes, the October 2010 Purchase Agreement, the January 2011 Purchase
Agreement, the November 2011 Purchase Agreement and/or any other agreement
referenced in the Recitals hereto, on the other hand, the terms of this
Agreement shall prevail and control.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement will be binding upon the
Company and the Undersigned Holders and their respective successors, assigns,
heirs and personal representatives.

 

(i) Further Assurances. The Undersigned Holders shall from time to time and at
all times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may be reasonably required to effect the
transactions contemplated by this Agreement.

 

[Signature page follows]



-10-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CNS Response, Inc.

 

 

By:_/s/ George Carpenter               

Name: George Carpenter

Title: CEO

 

 

Holders of Existing Notes:

 

Series of Existing Note(s) Aggregate Principal Amount(s)

 

/s/ John Pappajohn

___________________________________

John Pappajohn

 

October 2010 Notes $761,688

 

SAIL Venture Partners, LP

 

 

By:_/s/ Walter L. Schindler______________

Name: __Walter L. Schindler____________

Title: _ Managing Partner______________

 

October 2010 Notes $250,000

 

 

__/s/ Andy Sassine_____________________

Andy Sassine

                                                                   11/28/12

 

October 2010 Notes $500,000

 

 

___________________________________

Fatos Mucha

 

October 2010 Notes $100,000

 

JD Advisors, LLC

 

By:_________________________________

Name: ______________________

Title: _____________________

 

October 2010 Notes $150,000

 



 

 

 

 

Queen Street Capital Corporation

 

By:_________________________________

Name: ______________________

Title: _____________________

 

October 2010 Notes $100,000

 

BGN Acquisition Ltd., LP

 

By:__/s/ George Kallins________________

Name: ___George Kallins______________

Title: ____GP_________________

 

October 2010 Notes $250,000

 

Deerwood Holdings, LLC

 

By:__/s/ George Kallins________________

Name: ___George Kallins______________

Title: ____MM_________________

 

 

October 2010 Notes $256,125

 

Deerwood Partners, LLC

 

By:__/s/ George Kallins________________

Name: ___George Kallins______________

Title: ____MM_________________

 

October 2010 Notes $256,125

 

Pyxis (Highland) Long/Short Healthcare Fund

 

By:__________________________________

Name: ______________________

Title: _____________________

 

October 2010 Notes $400,000





     

 

 

/s/ Meyer Proler, M.D.

___________________________________

Meyer Proler M.D.

 

January 2011 Notes $100,000

 



 

 

 

 

 

 

____________________________________

William F. Grieco

 

January 2011 Notes $100,000

 

 

/s/ Edward L. Scanlon

_____________________________________

Edward L.Scanlon

 

January 2011 Notes $200,000

Frommer Family Trust dated August 29, 2006

 

By:__/s/ Robert Frommer________________

Name: __Robert Frommer______________

Title: ___Trustee_________________

 

January 2011 Notes $50,000

 

 

/s/ Buck__________________________

Paul Buck

 

January 2011 Notes $50,000

 

 

/s/ Andy Sassine

_____________________________________

Andy Sassine

                                                                     11/28/12

 

January 2011 Notes $200,000

 

Highland Long/Short Healthcare Fund

 

By:__________________________________

Name: ______________________

Title: _____________________

 

January 2011 Notes $400,000

SAIL 2010 Co-Investment Partners, LP

 

By:__/s/ Walter L. Schindler_____________

Name: __Walter L. Schindler____________

Title: __Managing Partner_____________

 

January 2011 Notes $437,500

 



 

 

 

SAIL Venture Partners, LP

 

By:__/s/ Walter L. Schindler_____________

Name: __Walter L. Schindler____________

Title: __Managing Partner_____________

 

January 2011 Notes $562,500

 

 

 

_____________________________________

Rajiv Kaul

 

January 2011 Notes $100,000

 

 

/s/ John M. Pulos____________________

John M. Pulos

 

January 2011 Notes $150,000

 

Cummings Bay Healthcare Fund, LP.

 

By:__________________________________

Name: ______________________

Title: _____________________

 

January 2011 Notes $150,000      

 

 

__/s/ John Pappajohn__________________

John Pappajohn

 

November 2011 Notes

 

$750,000

 

Jordan Family, LLC

 

By:__________________________________

Name: ______________________

Title: _____________________

 

 

November 2011 Notes

 

$20,000

 

 

 

/s/ Larry Hopfenspirger

____________________________________

Larry Hopfenspirger

 

November 2011 Notes

 

$90,000

 



 

 

 

Zanett Opportunity Fund, Ltd

c/o Appleby Surling Hunter

 

By:_/s/ Zachary McAdoo_____________

Name: _ Zachary McAdoo______

Title: __Director_____________

 

November 2011 Notes

 

$290,000

 

 

 

_/s/ Edward L. Scanlon_________________

Edward L. Scanlon

 

November 2011 Notes

 

$100,000

Fidelity Management Trust Company : FBO

John Pagnucco Acct :177-659304

 

By:__________________________________

Name: ______________________

Title: _____________________

 

November 2011 Notes

 

$50,000

Scotia Capital ITF AlphaNorth Offshore Inc.

Acct 40300733

 

By:__________________________________

Name: ______________________

Title: _____________________

 

November 2011 Notes

 

$500,000

 

 

 

____________________________________

Gene Salkind, MD

 

November 2011 Notes

 

$50,000

 

 

_____________________________________

Aubrey W. Baillie

 

November 2011 Notes

 

$100,000

Blumont Capital Corp.

ITF Northern Rivers Innovation RSP Fund.

 

By:__/s/ Hugh Cleland_________________

Name: __Hugh Cleland________________

Title: __EVP & Portfolio Manager______

 

November 2011 Notes

 

$50,000

 



 

 

 

     

Zanett Opportunity Fund, Ltd

c/o Appleby Surling Hunter

 

By:_/s/ Zachary McAdoo______________

Name: _Zachary McAdoo_____________

Title: _Director___________________

 

February 2012 Note

 

$90,000      

 



 

 

 

Exhibit A

 

 

[AMENDED SECURITY AGREEMENT (WITH eXHIBITS)]

 

 

 

Exhibit B

 

 

[AMENDED AND RESTATED PURCHASE AGREEMENT (WITH EXHIBITS)]

 

 



 

